EXHIBIT 10.1

 

II-VI INCORPORATED

PERFORMANCE SHARE AWARD

 

Granted to:                                                        

Social Security #:                                              

 

Number of Performance Shares constituting

Maximum Award:                      shares

Grant Date:                                                            

 

THIS PERFORMANCE SHARE AWARD is granted by II-VI Incorporated, a Pennsylvania
corporation (the “Company” or “II-VI”), to you (“Recipient”), a director,
employee or consultant of the Company or one of its subsidiaries, pursuant to
the terms and conditions of the II-VI Incorporated 2005 Omnibus Incentive Plan,
as amended from time to time (the “Plan”), a summary of which has been delivered
to you. This document shall constitute an Award Agreement as that term is
defined in the Plan and is intended to be a Qualified Performance-Based Award
within the meaning of Section 2.27 of the Plan. The Company recognizes the value
of your continued service as a key employee and has awarded you this performance
share award under the Plan, subject to the following terms and conditions:

 

1. Performance Share Award. The Company hereby grants to Recipient a Target
Award of                      Performance Shares under the Plan subject to a
Maximum Award of                      Performance Shares, to be earned in
accordance with Section 2 below. For the purposes of this Award:
(1) ”Performance Share” shall mean a bookkeeping entry that records the
equivalent of one (1) share of II-VI Common Stock, no par value, granted
pursuant to this Award and that is payable solely in shares of II-VI Common
Stock; (2) ”Performance Period” shall mean [DESCRIBE THE PERFORMANCE PERIOD];
(3) ”Target Award” shall mean                      Performance Shares awarded to
Recipient; (4) ”Maximum Award” means the maximum number of Performance Shares
allowable under this Award as set forth above representing             % of the
Target Award.

 

2. Determination of Shares Earned. Subject to Sections 4 and 5 below, the
Company shall deliver to Recipient one (1) Share for each whole Performance
Share that is earned in accordance with the following schedule.

 

    Performance Shares Earned as a                                    
Percentage of Target Award                                 [DESCRIBE PERFORMANCE
CRITERIA]               %                                       
            %                                       
            %                                                    % (Maximum
Award)  



--------------------------------------------------------------------------------

Only whole Shares shall be earned in accordance with this Section 4. For the
avoidance of doubt, earning 66.67% of a Target Award of 100 Shares would result
in delivery of 67 Shares.

 

3. Delivery of Shares. [Unless Recipient has elected to defer receipt of the
Performance Shares in accordance with Section 4, and] except as otherwise
provided in Section         , the Company shall cause a stock certificate
representing the number of Shares earned and determined under Section 2 to be
issued to Recipient as soon as administratively feasible following the
Performance Period (but in no event later that the 15th day of the third month
following the date on which such Shares are earned).

 

4. [Deferral. Recipient may elect in writing on or before the date that is
twelve (12) months prior to the end of the Performance Period, or such earlier
date as may be designated by the Company (the “Latest Deferral Date”) in order
to satisfy the deferral election requirements of Section 409A of the Internal
Revenue Code (the “Code”), to defer the issuance of all or a part of the
Performance Shares earned. Any such election shall: (1) specify the date of
issuance for the earned Performance Shares, which shall not be earlier than the
fifth anniversary of the original payment date or such other minimum deferral
period as may be designated by the Company in order to satisfy the deferral
election requirements of Section 409A of the Code; and (2) comply with all other
applicable deferral election requirements of Section 409A of the Code.]

 

5. Limitation of Rights; Dividend Equivalents. Recipient (i) shall not have any
right to transfer any rights under the Performance Shares except as permitted by
Section 8 below, (ii) shall not have any rights of ownership of the shares of
the Company’s Common Stock subject to the Performance Shares before the issuance
of such shares, and (iii) shall not have any right to vote such shares.
Recipient, however, shall receive a cash payment equal to the cash dividends
paid on shares underlying Performance Shares if and when cash dividends are paid
to shareholders of the Company (but in no event later than March 15th of the
calendar year following the calendar year in which such cash dividends are
paid).

 

6. Termination of Employment. Except as provided in Section 7 below, if
Recipient’s employment with or service to the Company and its subsidiaries
terminates before the end of the Performance Period, this Performance Share
Award shall be forfeited on the date of such termination.

 

7. Prorating in Certain Circumstances. If Recipient’s employment with or service
to the Company and its subsidiaries terminates during the Performance Period due
to Recipient’s (i) early, normal or late retirement as those terms are defined
in the Company’s profit sharing plan, (ii) death or (iii) total and permanent
disability as defined in Section 105(d)(4) of the Internal Revenue Code (the
“Code”), Recipient shall be entitled to a prorated portion of the Performance
Shares to the extent earned pursuant to Section 2 above, determined at the end
of the Performance Period and based on the ratio of the number of complete
months Recipient is employed or serves during the Performance Period to the
total number of months in the Performance Period. Any payments due on
Recipient’s death shall be paid to his estate as soon as administratively
practicable after the end of the Performance Period.



--------------------------------------------------------------------------------

8. Nontransferability. Except as otherwise provided in the Plan, the Performance
Shares shall not be sold, pledged, assigned, hypothecated, transferred or
disposed of (a “Transfer”) in any manner, other than by will or the laws of
descent and distribution. Any attempt to Transfer the Performance Shares in
violation of this paragraph or the Plan shall render this Award null and void.

 

9. Adjustments. The number of shares covered by the Performance Shares and, if
applicable, the kind of shares covered by the Performance Shares, shall be
adjusted to reflect any stock dividend, stock split, or combination of shares of
the Company’s Common Stock. In addition, the Committee may make or provide for
such adjustment in the Performance Shares as the Committee in its sole
discretion may in good faith determine to be equitably required in order to
prevent dilution or enlargement of Recipient’s rights that otherwise would
result from (a) any exchange of shares of the Company’s Common Stock,
recapitalization or other change in the capital structure of the Company,
(b) any merger, consolidation, spin–off, spin–out, split–off, split–up,
reorganization, partial or complete liquidation or other distribution of assets
(other than a normal cash dividend), issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing. Moreover, in the event of any such transaction
or event, the Committee may provide in substitution for the Performance Shares
such alternative consideration as it may in good faith determine to be equitable
under the circumstances and may require in connection therewith the surrender of
the Performance Shares so replaced.

 

10. Fractional Shares. The Company shall not be required to issue any fractional
shares pursuant to this Award, and the Committee may round fractions either up
or down.

 

11. Withholding. Recipient shall pay all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to the Performance
Shares and any cash dividend equivalents paid thereon. Such payment shall be
made in full, at Recipient’s election, in cash or check, or by the tender of
previously acquired shares of the Company’s Common Stock (including Performance
Shares then earned and immediately deliverable under this Award). Performance
Shares tendered as payment of required withholding shall be valued at the
closing price per share of the Company’s Common Stock on the date such
withholding obligation arises.

 

12. Plan Provisions. In addition to the terms and conditions set forth herein,
this Award is subject to and governed by the terms and conditions set forth in
the Plan, which is hereby incorporated by reference. Unless the context
otherwise requires, capitalized terms used in this Award and not otherwise
defined herein shall have the meanings set forth in the Plan. In the event of
any conflict between the provisions of the Award and the Plan, the Plan shall
control.

 

13. No Continued Rights. The granting of this Award shall not give Recipient any
rights to similar grants in future years or any right to continuance of
employment or other service with the Company or any one of its subsidiaries, nor
shall it interfere in any way with any right that the Company or any one or it’s
subsidiaries would otherwise have to terminate Recipient’s employment or other
service at any time, or the right of Recipient to terminate his or her services
at any time.



--------------------------------------------------------------------------------

14. Rights Unsecured. [The Company shall remain the owner of all Performance
Shares deferred by Recipient pursuant to Section 4 and] Recipient shall have
only the Company’s unfunded, unsecured promise to pay pursuant to the terms of
this Award. The rights of Recipient hereunder shall be that of an unsecured
general creditor of the Company and Recipient shall not have any security
interest in any assets of the Company.

 

15. Severability. If any term, provision, covenant or restriction contained in
the Award is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.

 

16. Controlling Law. The validity, construction and effect of this Award will be
determined in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws. Recipient and the
Company hereby irrevocably submit to the exclusive concurrent jurisdiction of
the courts of the Commonwealth of Pennsylvania. Recipient and the Company also
both irrevocably waive, to the fullest extent permitted by applicable law, any
objection either may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.

 

17. Entire Agreement. The Award contains the entire understanding between the
parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof with respect to this Award, except that
this Award shall be subject to the terms and conditions set forth in any
employment agreement between Recipient and Company. There are no other
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

 

18. Captions. Section and other headings contained in this Award are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

 

19. Limitation of Actions. Any lawsuit with respect to any matter arising out of
or relating to this Award must be filed no later than one (1) year after the
date that a denial of any claim hereunder is made or any earlier date that the
claim otherwise accrues.

 

20. Section 409A of the Code. This Award is intended to satisfy all applicable
requirements of Section 409A of the Code and shall be construed accordingly. The
Company in its discretion may delay payment of Performance Shares, or take any
other action it deems necessary to comply with the requirements of Section 409A
of the Internal Revenue Code, including amending the Award, without Recipient’s
consent, in any manner it deems necessary to cause the Award to comply with the
applicable requirements of Section 409A. Notwithstanding, Recipient recognizes
and acknowledges that Section 409A of the Code may affect the timing and
recognition of payments due hereunder, and may impose upon the Recipient certain
taxes or other charges for which the Recipient is and shall remain solely
responsible.



--------------------------------------------------------------------------------

WITNESS        II-VI INCORPORATED

 

--------------------------------------------------------------------------------

       By:  

 

--------------------------------------------------------------------------------

[name]                [name] [title]                [title]                 
(Corporate Seal) WITNESS            RECIPIENT

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------